Citation Nr: 1117692	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  09-18 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from June 1992 to June 1999, with subsequent service in the New York Army National Guard.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted the Veteran's claim for service connection for GERD and assigned an initial 10 percent rating, retroactively effective from December 18, 2007.  The Veteran appealed for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

As support for his claim, the Veteran testified at a hearing at the RO in March 2011, before the undersigned Veterans Law Judge (VLJ) of the Board, also commonly referred to as a Travel Board hearing.  

The issue of entitlement to service connection for asthma is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The Veteran's GERD manifests persistently recurrent epigastric distress, with pyrosis, regurgitation and substernal pain.  But, his GERD does not manifest vomiting, material weight loss, hematemesis, anemia or considerable or severe impairment of health.


CONCLUSION OF LAW

The criteria for establishing entitlement to a disability evaluation in excess of 10 percent for GERD have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.14, 4.114, Diagnostic Code (DC) 7346 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373- 74 (2002).

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  As the pleading party, the Veteran, not VA, has this burden of proof for showing there is a VCAA notice error in timing or content and, furthermore, that it is unduly prejudicial, meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in January and October 2008.  These letters informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  Keep in mind that his claim arose in the context of him trying to establish his underlying entitlement to service connection for GERD, since granted.  He is now requesting a higher initial rating.

In Dingess, and more recently in Goodwin v. Peake, 22 Vet. App. 128 (2008), the Court held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  Instead of issuing an additional VCAA notice letter in this situation concerning a "downstream" issue, such as the initial rating assigned for the disability, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a SOC if the disagreement is not resolved.  And this has been done; the Veteran has received an SOC discussing the downstream disability rating element of this claim, citing the applicable statutes and regulations and discussing why a higher rating was not assigned.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Indeed, the April 2009 SOC listed the rating criteria of 38 C.F.R. § 4.114, DC 7346 (hernia hiatal), which are directly relevant to his claim.  

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of this claim, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  In support of his claim, the Veteran submitted a private treating physician's statement and prescription slip, as well as providing personal statements and personal hearing testimony.  
The RO obtained his service treatment records (STRs) and VA outpatient treatment records.  The RO also arranged for VA compensation examinations to assess the severity of his GERD in February and October 2008, so relatively recently.  Another examination to evaluate the severity of this disability is not needed because there is sufficient evidence, already of record, to fairly decide this claim insofar as assessing the severity of this condition.  See 38 C.F.R. § 3.327(a) (2010); Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The Board is therefore satisfied that VA has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A.

II.  Entitlement to an Initial Rating Higher than 10 percent for GERD

The Veteran's service-connected GERD has been assigned a 10 percent initial disability rating, under 38 C.F.R. § 4.114, DC 7399-7346 (2010).  Diagnostic Code 7399 represents an unlisted disability rated by analogy to Diagnostic Code 7346 for a hiatal hernia.  38 C.F.R. § 4.27 (2010).  The Veteran contends that the severity of his GERD symptoms warrant an even higher initial rating.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding.  38 C.F.R. §§ 4.14, 4.113 (2010).  Accordingly, ratings for certain disabilities of the digestive system under DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, are not to be combined.  Rather, a single evaluation must be assigned under the diagnostic code that reflects the predominant disability picture.  38 C.F.R. § 4.114.  

VA outpatient treatment records show that the Veteran has intermittently sought treatment for episodes of severe heartburn and has been repeatedly diagnosed with GERD, albeit partially relieved by medications like Prilosec and Zantac.  Since the Veteran has been consistently diagnosed with GERD, and manifests symptoms consistent with the analogous rating criteria for hiatal hernia, the Board finds that DC 7346 (hiatal hernia) is indeed the most appropriate DC.  See Butts v. Brown, 5 Vet. App. 532 (1993); see also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

After carefully reviewing the record, the Board finds no basis to assign a disability rating higher than 10 percent for the Veteran's GERD.  Under DC 7346 for hiatal hernia, a 30 percent rating is contemplated for persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heartburn), and regurgitation, accompanied by substernal or arm or shoulder pain, causing considerable impairment of health.  The maximum 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, DC 7346.

At the outset, his private treating physician, Dr. A.A., in a statement dated July 2008, pointed out that he has persistently recurrent epigastric distress with regurgitation.  And Dr. A.A. further noted that the Veteran often experiences substernal pain after eating.  Dr. A.A.'s statement appears to be based upon review of his medical records and his own history of treatment of the Veteran over the previous 2 years, so dating back to approximately 2006.  The October 2008 VA examiner also noted the Veteran's reported medical history of heartburn several times a week and regurgitation of clear liquid several times a day.  In addition, the Veteran also complained of burning/pyrosis on a daily basis at the February 2008 VA examination, and several times a week at the October 2008 VA examination.  
However, the VA examiners failed to make objective findings concerning these matters.  Still, in the absence of any contravening evidence, the Board readily concedes that the Veteran indeed has persistently recurrent epigastric distress with pyrosis and regurgitation, accompanied by substernal pain.  

However, the Veteran fails to substantiate that he has the last requisite symptom of dysphagia or that his overall GERD symptomatology otherwise produces considerable impairment of health.  See DC 7346.  In particular, there is simply no lay or medical evidence of record that the Veteran suffers the requisite symptom of dysphagia.  Indeed, the Veteran specifically denied a history of dysphagia to the October 2008 VA examiner.  And to the February 2008 VA examiner, he noticeably did not complain of symptoms of difficulty swallowing.  Rather, he complained to that examiner of multiple other symptoms including "burning, over acid indigestion, epigastric discomfort, reflux, [and] gassy in [his] stomach."  Indeed, his VA treatment records, his private physician's statement by Dr. A.A., and the VA examination reports all fail to confirm any indicate any indication of symptoms of dysphagia due to his GERD.  

As well, the overall evidence of record does not support the notion that his GERD symptoms altogether, or taken individually, produce considerable impairment of health.  The Veteran was afforded a VA examination for this disability in February 2008.  Although physical examination revealed abdominal tenderness, significantly, the examiner also specifically found that his GERD did not result in anemia, significant weight loss or malnutrition.  He also specifically denied a history of episodes of hematemesis or melena, nausea, vomiting, and diarrhea.  
On VA examination in October 2008, the physical examination found the Veteran in overall "good" general health, with 5 pounds weight gain since the last examination, no anemia, and no malnutrition.  And despite reporting frequent nausea, he also specifically denied a history of esophageal distress, episodes of hematemesis or melena or vomiting associated with any esophageal disease.  Indeed, X-ray testing at the October 2008 VA examination gave an impression of only mild GERD, which is inconsistent with the picture of a disability that produces considerable impairment of health.  

In sum, the Veteran's GERD has not shown symptoms productive of considerable impairment of health required for a higher 30 percent rating.  Further in that regard, the October 2008 VA examiner, despite noting significant occupational effects of increased reflex when very active, nonetheless found the Veteran is employed on a full-time basis as an Emergency Room nurse, with no reported time lost from work due to his GERD.  The Veteran also denies vomiting, and shows no material weight loss or anemia, or other symptoms productive of severe impairment of health.  So, he also does not meet the criteria for a higher 60 percent rating.  

The Board has considered the Veteran's lay statements in support of his claim.  While he is competent to describe his symptoms of burning and regurgitation, as this is capable of lay observation and experience, where, as here, there is such a marked contrast between his reported symptomatology and the objective clinical findings, the Board must determine which is more probative.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F3d. 1331, 1336 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1373, 1377 (Fed. Cir. 2007); Rucker v. Brown, 10 Vet. App. 67 (1997); and Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Even conceding that the Veteran is an ER nurse, he does not assert that he possesses the necessary medical skill and expertise in digestive disabilities, i.e., competence, to assess the severity of his GERD.  See personal hearing transcript, at 5.  In any case, the Board finds that the objective evidence is more probative than his descriptions of the severity of his symptoms.  And importantly, even he acknowledges that he does not also have dysphagia (difficulty swallowing).  

Moreover, there is no evidence of considerable impairment of health due solely to the Veteran's GERD symptomatology at any time during the pendency of the claim.  As such, staged ratings are not warranted at any time since the claim was filed, December 18, 2007.  Fenderson, 12 Vet. App at 125-26.  As the preponderance of the evidence is against the Veteran's claim, the "benefit-of-the-doubt" rule is not applicable, and the Board must deny his claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring this case for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2010).  See also Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds no evidence that the Veteran's GERD has markedly interfered with his ability to work, meaning above and beyond that contemplated by his initial 10 percent schedular rating.  See 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).  Rather, the Veteran is employed on a full-time basis as an ER nurse, with no reported time lost from work due to his GERD.  See October 2008 VA examination report and March 2011 personal hearing transcript. 

Furthermore, there is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations, to suggest the Veteran is not adequately compensated for his disability by the regular rating schedule.  His VA treatment records note that he had a two-week hospitalization in 2008 due to surgery for small bowel obstruction, but without any indication that this was attributable to his GERD, let alone produced any subsequent residuals that increased the severity of his GERD.  See also March 2011 personal hearing transcript, at 9.  His evaluation and treatment has been primarily on an outpatient basis, not as an inpatient.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).

ORDER

The claim for an initial rating higher than 10 percent for GERD is denied.

REMAND

First, the AMC must obtain an outstanding private and VA treatment records relevant to the Veteran's remaining claim for service connection for asthma.  In support of his asthma claim, the Veteran submitted a positive medical nexus statement by his private treating physician, Dr. A.A., dated in July 2008.  It is imperative that the AMC attempt to obtain all of the Veteran's relevant private treatment records from Dr. A.A.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  Also, at his personal hearing, the Veteran testified that he was also treated by a pulmonologist, Dr. S., at Osceola Regional Medical Center.  If possible, the AMC should obtain any relevant treatment records from Dr. S.  Id.
Also, any more recent, relevant VA outpatient treatment records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  See also 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3), (e).  If the AMC learns that no additional records exist, or the attempts to obtain these records are unsuccessful, then the AMC must make an express declaration confirming that further attempts to obtain these additional records would be futile.  The Veteran also should be apprised of this.  Id.

Second, a VA compensation examination and opinion is needed to assess the nature and etiology of the Veteran's asthma.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4)(i).  Concerning this, the Veteran asserts that during active duty in the Army, several times in the winters of 1995 to 1998, while stationed at Fort Wainwright, Alaska, he allegedly had prolonged exposure to carbon monoxide poisoning from breathing fumes from vehicles and generators in confined spaces.  He asserts this "triggered" asthma.  See March 2011 personal hearing transcript, at 3, 6.  

At the outset, there are several VA outpatient treatment records that diagnose a current disability of asthma.  His service treatment records (STRs) are silent for treatment or diagnoses of asthma, although he does complain of wheezing and shortness of breath even while on active duty.  Importantly, though, he submitted a positive medical nexus statement by his private treating physician, Dr. A.A., dated in July 2008.  Dr. A.A. states that, "I believe that the asthma he has, is a direct result of breathing hazardous fumes and toxins released by the constant running of vehicles and generators without the proper regards to his safety and others over the period of three years while on active duty in Alaska from 1995-1998."  To the extent the etiology of his asthma remains unclear, based on the holdings in McLendon, the Board must have the Veteran examined with a necessary medical nexus opinion concerning the etiology of this condition.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he complete and return the necessary authorization (VA Form 21-4142) for VA to obtain the medical treatment records from Dr. A.A. and Dr. S. at the Osceola Regional Medical Center in Kissimmee, Florida, and any other outstanding private treatment records.  Ask the Veteran to assist in obtaining these records by providing the relevant dates of treatment, names of the treating physicians, phone numbers and addresses; or by himself providing these treatment records if, for example, he has them in his personal possession.  If he provides a completed release form authorizing VA to obtain these confidential treatment records, then attempt to obtain them with at least one follow-up request if no reply is received.  See 38 C.F.R. § 3.159(c)(1) (2010).

2.  Ask the Veteran to assist in obtaining any outstanding VA treatment records by specifying dates, locations, and providers of treatments at VA facilities.  After allowing an appropriate time for response, obtain all identified records.  This includes, but is not limited to, any additional records located at the Tampa VA Medical Center (VAMC), where he was most recently treated.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2) and (e)(1).

3.  After completing the requested development in paragraphs #1 and #2, then schedule a VA compensation examination for a medical nexus opinion concerning the nature and etiology of the Veteran's current asthma.  He is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on this pending claim.  The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical and other history.

Based on a physical examination and comprehensive review of the claims file, the examiner is asked to confirm the Veteran currently has current asthma.  If he does, then the examiner must also provide an opinion as to the likelihood (very likely, as likely as not, or unlikely) this disability is related to or dates back to the Veteran's period of active duty service.

The term "as likely as not", i.e., at least 50-percent probability, does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.

4.  Then readjudicate the remaining claim in light of any additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him an SSOC and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


